Citation Nr: 0321733	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-13 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from May 1969 to May 1971. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The Board 
denied the veteran's claim in a decision dated April 24, 
2000.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In a Memorandum Decision entered on April 15, 2003, 
(hereinafter Memorandum Decision), the Court reversed the 
Board's decision, and remanded the case to the Board for 
action consistent with its decision.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  On April 15, 2003, the Court reversed the Board's April 
24, 2000, decision and found that criteria for a 70 percent 
for post-traumatic stress disorder were met.  


CONCLUSION OF LAW

Entitlement to a 70 percent rating for post-traumatic stress 
disorder is granted.   38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.132, Diagnostic Code 
(DC) 9411 (1996).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and implementing regulations 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the VCAA.  Also, because the veteran's claim will be granted, 
no useful purpose would be served by remanding this case 
pursuant to the recent holding in Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thus, the Board finds that further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under the criteria in effect at the time the veteran filed 
his claim, post-traumatic stress disorder resulting in severe 
impairment in the ability to establish and maintain effective 
or favorable relationships and severe impairment in the 
ability to obtain or retain employment warranted a 70 percent 
evaluation.  38 C.F.R. § 4.132, DC 9411 (1996).  In its 
Memorandum Decision, the Court found that the criteria for a 
70 percent evaluation for post-traumatic stress disorder were 
met under these provisions.  As such, the Board finds that 
the veteran is entitled to a 70 percent rating for post-
traumatic stress disorder. 


ORDER

In accordance with the terms of the April 15, 2003, decision 
of the United States Court of Appeals for Veterans Claims, a 
70 percent rating for post-traumatic stress disorder is 
granted, subject to regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

